DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “a said pre-moulded body” (cl 23:21) lacks antecedent basis in the claim, and it is idiomatically incorrect.
 	The phrase “a said pre-moulded body” (cl 23:23) lacks antecedent basis in the claim, and it is idiomatically incorrect.
   	The phrase “a mould” (cl 43:11) is indefinite because it is unclear whether or not it is related to the mold of claim 23.  If they are related, the phrase should be –said mould--.
 	The phrase “a said body” (cl 43:12) lacks antecedent basis in the claim, and it is idiomatically incorrect.
 	The phrase “a pre-moulded body” (cl 43:12) is indefinite because it is unclear whether or not it is related to said body (cl 43:12).  It appears the step pre-moulds a first material into the pre-moulded body.

 	The phrase “the nipple” (cl 43:13) lacks antecedent basis in the claim.
 	The step of placing (cl 43:14) is indefinite because it is unclear whether or not it is related to the step of inserting (cl 43:13).  It appears the two steps are related, thus their relationship should be clearly and positively recited.
 	The step of closing (cl 43:15) is indefinite because it is unclear whether or not it is related to the step of inserting (cl 43:13) and placing (cl 43:14).  It appears the three steps are related, thus their relationship should be clearly and positively recited.
 	The step of moulding (cl 43:16-17) is indefinite because it is unclear whether or not it is related to the step of inserting (cl 43:13), placing (cl 43:14), and closing (cl 43:15).  It appears the four steps are related, thus their relationship should be clearly and positively recited.  The moulding of the closure assembly must happen after the steps of pre-moulding, inserting, placing, and closing; and the pre-moulded body must be held inside and with respect to the closure cavity. 
 	The phrase “a body cavity” (cl 44:2) is indefinite because it is unclear whether or not it is related to the body cavity of the provided mould according to claim 23.  If they are the same, it should be clearly and positively recited as such.
 	The phrase “a pre-moulded body” (cl 44:4) is indefinite because it is unclear whether or not it is related to the pre-moulded body of cl 43:12 and cl 44:1-2.  If they are the same, it should be clearly and positively recited as such.

 	Correction is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR101943878 teaches injection molding a closure assembly, but does not teach premolding a body, and then inserting the body into a closure cavity to integrally mold the closure and body to form the closure assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744